Citation Nr: 0834934	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his Substantive Appeal received in March 2007, the veteran 
requested a Board hearing before a Veterans Law Judge (VLJ) 
at the RO in Philadelphia, Pennsylvania.  He was scheduled 
for a hearing on July 23, 2008.  

The Board notes that the veteran received a RO formal hearing 
in March 2008 and in a subsequent statement, also received in 
March 2008, requested a copy of this hearing transcript.  A 
Travel Board hearing was scheduled for late July 2008.  
Neither of the letters described below was added to the 
record before the day of the hearing.

Earlier in July appellant wrote to the RO again requesting a 
copy of the hearing, and requesting that the Travel Board be 
rescheduled.  That letter was received at the RO prior to the 
hearing.  In a statement received at the Board July 18, 2008, 
the veteran again requested a copy of RO hearing transcript 
and requested that his hearing before a VLJ at the RO be 
rescheduled for a later date in order to allow him the chance 
to receive and review the RO formal hearing transcript in 
preparation for his future hearing before the Board.  The 
record does not reflect that this hearing has been re-
scheduled; as such, this matter must be remanded to the RO.  

It is noted that while the case was at the Board a copy of 
the RO hearing transcript was sent to the veteran.
Accordingly, the case is REMANDED to the RO for the following 
action:

The AMC/RO should take appropriate action 
to re-schedule the veteran for a hearing 
before a Veterans Law Judge at the RO in 
accordance with applicable procedures.  A 
copy of the notice provided to the 
veteran and his representative of the re-
scheduled hearing should be placed in the 
claims folder.  If he ultimately decides 
he does not want to wait for a hearing, 
he should withdraw the hearing request in 
writing to the RO.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

